TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-11-00612-CV




 
 
Heron Esteven Pena, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 53rd
  District Court OF Travis COUNTY,
  
NO. D-1-FM-10-003771,
  The Honorable Scott H. Jenkins,
  JUDGE PRESIDING




 
 



                                                                     O
  R D E R
 
PER CURIAM
Appellant Heron Esteven Pena
  filed his notice of appeal on September 15, 2011.  The appellant=s
  brief was filed on May 10, 2012, making appellee=s
  brief due May 30, 2012.  On May
  29, 2012, counsel for appellee filed a motion for extension of time to
  file her brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion in part and order counsel
  to file appellee=s brief
  no later than June 25, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt of court.
It is ordered on June 8, 2012.
 
Before
  Justices Puryear, Henson and Goodwin